Roberts, J.
This suit is brought upon two notes, one of which was given in the purchase of a tract of land, of three hundred and twenty acres, situated in Kaufman county. A vendor’s lien is sought to be enforced. The judgment is for the gross amount of both notes, and the land is decreed to be sold in-satisfaction of this judgment. The vendor’s lien does not extend further than the amount of the principal and interest of the' note, which was given for the land. The judgment is therefore erroneous, as it is rendered. It should be reformed, and rendered so as to show the amount of the judgment, for which the land is liable to be sold under the vendor’s lien. The other note was given for a certificate for land, which is also ordered to be sold. As the defendant in error does not ask that order to be inserted in the judgment here to be rendered, any discussion of the question, as to its legality, need not be indulged in.
Judgment reversed and rendered.